ACCEPTED
                                                                                          12-13-00107-CV
                                                                              TWELFTH COURT OF APPEALS
                                                                                           TYLER, TEXAS
                                                                                    2/18/2015 11:22:44 AM
                                                                                             CATHY LUSK
                                                                                                   CLERK

                                    No. 12-13-00107-CV
                   ___________________________________________________
                                                                        FILED IN
                                                       12th COURT OF APPEALS
                        IN THE TWELFTH DISTRICT OF TEXAS
                                                                    TYLER, TEXAS
                                                               2/18/2015 11:22:44 AM
                                       Tyler, Texas
                                                                    CATHY S. LUSK
                   ___________________________________________________ Clerk

     EAST TEXAS MEDICAL CENTER REGIONAL HEALTH CARE SYSTEM,
        INDIVIDUALLY AND D/B/A EAST TEXAS MEDICAL CENTER-
                          CROCKETT, INC.

                                          Appellants,

                                                v.

                                    LOUISA D. REDDIC

                                         Appellee.
                   ___________________________________________________

                               Appeal from Cause No. 12-0060,
                              th
                           349 District Court, Houston County, Texas
                         Honorable Pam Foster Fletcher, Presiding Judge
                   ___________________________________________________

               APPELLANTS’ NOTICE OF CHANGE OF ADDRESS OF ATTORNEY

TO THE HONORABLE TYLER COURT OF APPEALS:

      Please take notice of the change of address, effective February 15, 2015, of the
undersigned attorneys of record for East Texas Medical Center Regional Health Care
System, Individually and d/b/a East Texas Medical Center-Crockett, Inc.

                                     Russell G. Thornton
                         THIEBAUD REMINGTON THORNTON BAILEY LLP
                                     Two Energy Square
                              4849 Greenville Avenue, Suite 1150
                                      Dallas, TX 75206
                                   rthornton@trtblaw.com
                                   Phone: (214) 954-2200
                                  Fax: (214) 754-0999 (Fax)


APPELLANTS’ NOTICE OF CHANGE OF ADDRESS OF ATTORNEY – Page 1
Document #222854
                                               Respectfully Submitted,
                                               THIEBAUD REMINGTON THORNTON BAILEY, L.L.P.



                                               By: /s/Russell G. Thornton
                                                      RUSSELL G. THORNTON
                                                      State Bar Card No. 19982850
                                                      rthornton@trtblaw.com
                                                      1445 Ross Avenue, Suite 4800
                                                      Dallas, Texas 75202
                                                      (214) 954-2200
                                                      (214) 754-0999 (Fax)

                                               COUNSEL FOR APPELLANTS
                                               EAST TEXAS MEDICAL CENTER
                                               REGIONAL HEALTH CARE SYSTEM
                                               D/B/A EAST TEXAS MEDICAL
                                               CENTER-CROCKETT, INC.

                               CERTIFICATE OF SERVICE

            The undersigned certifies that on the 18th day of February, 2015, a true and

correct copy of the foregoing document was delivered to counsel listed below:

VIA E-SERVE &/OR E-MAIL:
Michael J. Hindman
ROLLE, BREELAND, RYAN, LANDAU, WINGLER & HINDMAN, P.C.
2030 Main Street
Dallas, Texas 75201



                                           /s/ Russell G. Thornton
                                           RUSSELL G. THORNTON




APPELLANTS’ NOTICE OF CHANGE OF ADDRESS OF ATTORNEY – Page 2
Document #222854